DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, C, and E in the reply filed on 2/3/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 31, 35, 44, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0101761 to Moslehi (included in Applicant’s IDS filed 1/17/2020).
	Regarding claims 1, 16, 31, 35, 44, and 47, the claim recites a “smart power slat (SPS)” unit. The use of “smart power”, based on the instant disclosure, seems to be a reference to a trademark (see paragraph [066] of the instant specification), and does not imply that the slat comprises structure in addition to that which is claimed. 
Moslehi teaches a portable solar photovoltaic (PV) electricity generator module (¶0028 recites that the module of that invention may be installed in existing buildings and structures; therefore these modules are necessarily able to be moved from outside or away from its location of use to inside or toward its location of use) comprising
a plurality of parallel slat units 20 or 30 (Figs. 2 or 3, respectively; ¶0036, 0037), each slat unit comprising
a plurality of coplanar solar cells (each unit 12, 42, or 52 of Figs. 1A, 5, 6 is or includes a solar cell which is coplanar with its neighboring unit; ¶0033, 0044, 0045) having electrical cuts (each cell comprises “isled” sub-cells shown in Figs. 23, 24, that each have cuts that produce a current reduction factor; ¶0071, 0072, 0075, 0076) electrically connected together based on a specified cell interconnection design (exemplary designs shown in Fig. 24; also see Figs. 11-14, ¶0049-0051) and at least one power maximizing integrated circuit collecting electricity generated by the plurality of solar cells (¶0053 recites that a MPPT power optimizer is connected with N solar cells in series or parallel in some embodiments, ¶0057, 0058 recite a central or remote MPPT power optimizer; ¶0056 recites that such a power optimizer is formed as an integrated circuit)
wherein the plurality of parallel slat units are mechanically connected (by vertical elements of Figs. 2) such that the slat units can be retracted for volume compaction of the module and can be expanded for increasing PV electricity generation by the module (¶0003-0005 describe how such modules are able to be configured in a lower volume less able to generate PV electricity by stacking slats or a higher volume such as shown in Figs. 2A to generate PV electricity).
Per claim 16, Moslehi teaches the limitations of claim 1. The specified cell interconnection design connects the plurality of coplanar solar cells having electrical cuts in electrical series or a hybrid of electrical parallel or series (Ibid.).
Per claim 31, Moslehi teaches the limitations of claim 1. The module delivers AC electric power output to an AC consumption load (¶0051).
Per claim 35, Moslehi teaches the limitations of claim 1. In an embodiment shown in Figs. 23, 24, the plurality of power maximizing integrated circuits operate cooperatively to deliver electricity to slat output electrical leads (¶0075, 0076). Further, in the embodiment of Fig. 14, the slat output electrical leads are connected to an electrical element (“DC-TO-AC INVERTER UNIT”), which includes a maximum-power-point-tracking (MPPT) power optimizer (¶0051-0054, 0057). While not specifically illustrated, the MPPT power optimizer of the electrical element is connected to the module’s power delivery leads (¶0051: “DC-to-AC inverter unit providing AC output for direct connection to an AC load such as an AC power line or wall plug (e.g., inverter AC output 110V/60 Hz).”). 
Per claim 44, Moslehi teaches the limitations of claim 1. Each slat unit has a slat length larger than a slat width (Figs. 2; MPEP §2125), and both slat length and a slat width being substantially larger than a slat thickness (¶0040, 0041, 0046, 0066, 0068).
Per claim 47, Moslehi teaches the limitations of claim 44. Moslehi teaches a scale of slat width that is on the scale of 10s to 100s of mm (Ibid.). The width of a solar cell having electrical cuts in the claims has no recited structural relationship to that of a non-partitioned crystalline solar cell without electrical cuts, and the width of the non-partitioned crystalline solar cell without electrical cuts, from which the claimed solar cell may be cut, is immaterial to the structure of the claimed slat. The limitation that the slat width ranges between half the width of a non-partitioned crystalline solar cell without electrical cuts and twice the width of a non-partitioned crystalline solar cell without electrical cuts is essentially a product-by-process claim limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi as applied to claim 1 above.
Regarding claim 28, Moslehi teaches the limitations of claim 1. Moslehi teaches that the peak solar PV power is optimized by the power maximizing integrated circuits (Fig. 15, ¶0052, 0053), but does not specifically teach a range of peak solar PV power of a slat unit. Further, Moslehi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the potential peak solar PV power of a slat, in terms of voltage and current, to affect the cost of production of the slat (¶0054, 0063, 0064). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 32-34, Moslehi teaches the limitations of claim 1. In an embodiment, each slat unit has electrical power leads (identified in Marked-up Fig. 14 below) connected to output power leads of an electrical element (“DC-TO-AC INVERTER UNIT”) collecting electricity generated by the plurality of coplanar solar cells having electrical cuts in that slat unit (¶0051-0054; the electricity input into the electrical element is conditioned by that element and output through output leads that are not specifically illustrated in Fig. 14; therefore the electrical power leads of each slat unit is connected to output power leads of the electrical element). [AltContent: textbox (output power leads)]
    PNG
    media_image1.png
    736
    520
    media_image1.png
    Greyscale

The electrical element is a circuit including power maximizing functions (¶0057: “the central MPPT power optimizer from a central inverter…”), but is not recited as a power maximizing integrated circuit. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the electrical element to be a power maximizing integrated circuit, as Moslehi teaches that integrated circuits can be designed to perform the recited function (¶0056).
Per claim 33, modified-Moslehi teaches the limitations of claim 32. Output power leads of all the power maximizing integrated circuits in the module are connected together according to an electrical interconnection design to deliver power generated by the module with a desired electrical voltage and current range (Figs. 23, 24 illustrate output power leads of additional power maximizing integrated circuits in the module, ¶0075, 0076; Fig. 14, interpreted according to Figs. 23, 24 show how output power leads of all of the power maximizing integrated circuits are connected; voltage and current is determined by a power maximizing integrated circuit according to Figs. 15, 16, ¶0051-0061).
Per claim 34, modified-Moslehi teaches the limitations of claim 33. The exemplary electrical interconnection design of Fig. 24 connects the output power leads of the power maximizing integrated circuits in electrical series. 

Claims 2-5, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi as applied to claim 1 above, and further in view of US PGPub 2016/0329452 to Hahn.
Regarding claims 2-5, 14, and 17, Moslehi teaches the limitations of claim 1. Each slat unit is bifacial. The plurality of coplanar solar cells having electrical cuts (such as the coplanar cells 42 on the sun-facing of the module of Fig. 5 or the coplanar cells 42 on the room light facing side) are capable of receiving light from both opposing faces of the slat unit (element 62 is transparent, ¶0044, 0045). Moslehi does not specifically teach that the plurality of coplanar solar cells are capable of capturing light from both opposing faces of the slat unit and converting the captured light into electricity.
However, Hahn teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to the planar solar cells to be bifacial crystalline solar cells so that those cells can collect light that penetrates through gaps between cells and is received by a side of the solar cells that are not intentionally directed toward light (Figs. 3, 4, ¶0042, 0064, 0074-0077, 0090, 0092).
Per claim 3, modified-Moslehi teaches the limitations of claim 2. The plurality of coplanar solar cells having electrical cuts in the slat unit are encapsulated within a laminate (comprising layers 54, 62) having an optically transparent cover sheet 56 over the laminate on both the opposing faces of the slat unit (Fig. 5, ¶0044, 0045 of Moslehi). In an embodiment, the laminate is lightweight (¶0070).
Per claims 4, 5, and 14, modified-Moslehi teaches the limitations of claim 2. The plurality of coplanar solar cells having electrical cuts are bifacial crystalline solar cells comprising monocrystalline silicon solar cells that are bifacial silicon passivated-emitter rear contact (PERC) solar cells (¶0041, 0071 of Hahn). 
While the references do not specifically teach STC conversion efficiency of the bifacial crystalline solar cells, Hahn teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the solar cells in the ways taught in that reference to achieve a high efficiency (¶0064, 0083).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 17, modified-Moslehi teaches the limitations of claim 3. The optically transparent protective cover sheet 56 comprises a fluoropolymer material (¶0070 of Moslehi).

Claims 2-6, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi as applied to claim 1 above, and further in view of US Patent 8,399,283 to Fork.
Regarding claims 2-6, 14, and 17, Moslehi teaches the limitations of claim 1. Each slat unit is bifacial. The plurality of coplanar solar cells having electrical cuts (such as the coplanar cells 42 on the sun-facing of the module of Fig. 5 or the coplanar cells 42 on the room light facing side) are capable of receiving light from both opposing faces of the slat unit (element 62 is transparent, ¶0044, 0045). Moslehi does not specifically teach that the plurality of coplanar solar cells are capable of capturing light from both opposing faces of the slat unit and converting the captured light into electricity.
However, Fork teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to the planar solar cells to be bifacial crystalline solar cells so that those cells can collect light that penetrates through gaps between cells and is received by a side of the solar cells that are not intentionally directed toward light (Fig. 18, C16/L21-62).
Per claim 3, modified-Moslehi teaches the limitations of claim 2. The plurality of coplanar solar cells having electrical cuts in the slat unit are encapsulated within a laminate (comprising layers 54, 62 of Moslehi) having an optically transparent cover sheet 56 over the laminate on both the opposing faces of the slat unit (Fig. 5, ¶0044, 0045). In an embodiment, the laminate is lightweight (¶0070).
Per claims 4-6 and 14, modified-Moslehi teaches the limitations of claim 2. The plurality of coplanar solar cells having electrical cuts are bifacial crystalline solar cells comprising monocrystalline silicon solar cells that are bifacial silicon heterojunction solar cells (C14/L19-31 of Fork). 
While the references do not specifically teach STC conversion efficiency of the bifacial crystalline solar cells, Fork teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the solar cells in the ways taught in that reference to achieve a high efficiency (Ibid.).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 17, modified-Moslehi teaches the limitations of claim 3. The optically transparent protective cover sheet 56 comprises a fluoropolymer material (¶0070 of Moslehi).

Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi and Hahn as applied to claim 1 above, or as being unpatentable over Moslehi and Fork as applied to claim 3 above, and further in view of US Patent 3,268,366 to Guyot and US PGPub 2013/0153008 to Garreau-Iles.
Regarding claim 22-24, modified-Moslehi teaches the limitations of claim 3. Moslehi teaches that an in-laminate structure 54 made of a lightweight material and structurally supporting the coplanar solar cells 42 having electrical cuts is obvious, but does not teach that the in-laminate structure is an in-laminate frame made of a lightweight composite material for nesting the coplanar solar cells.
Guyot teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such an in-laminate structure (analogous element 4 of Figs. 3, 4) as an in-laminate frame for nesting and structurally supporting the coplanar solar cells (1) in order to ensure electrical connection between cells (C1/L36-45, C2/L20-45). 
Guyot teaches that a suitable material for the in-laminate frame is epoxy or an elastomer (C1/L44-45), but does not specifically recite a lightweight composite material made of a combination of polymeric material and glass fibers as the material of the frame. Garreau-Iles teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a frame of a glass-fiber reinforced polyamide because such a material is a suitable alternative to epoxy for providing functions rendered necessary by the combination of references (¶0063, 0064). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Therefore, based on the teachings of the combination of reference, a skilled artisan would form the lightweight laminate of modified-Moslehi to include an in-laminate frame made of a lightweight composite material for nesting and structurally supporting the coplanar solar cells having electrical cuts, the lightweight composite material being made of a combination of polymeric material and glass fibers, the polymer material being a glass-fiber reinforced polyamide so that the solar cells can have secure electrical interconnection.
The combination of references do not specifically teach that the lightweight composite material is injection moldable, or that it provides high mechanical strength, rigidity, impact resistance and thermal stability. However, the in-laminate frame of modified-Moslehi is formed of glass-fiber reinforced polyamide, and therefore is expected to necessarily possess these properties. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi as applied to claim 1 above, and further in view of US PGPub 2015/0096607 to Yong.
Regarding claim 30, Moslehi teaches the limitations of claim 1. Moslehi teaches that the module delivers AC electric power outlet to an AC consumption load after being conditioned by an inverter (¶0048). While Moslehi does not teach that the module is capable of delivering DC electric power output, Yong teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to deliver the DC output of a module to a battery (¶0071, 0086). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi as applied to claim 1 above, and further in view of US PGPub 2011/0240094 to Hoffman.
Regarding claims 36, Moslehi teaches the limitations of claim 1. Moslehi does not teach a volume compaction ratio for the module. Hoffman teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to minimize the volume of the slats of a module that occlude light in a retracted or storage mode, so that a view can be unobstructed (Figs. 17, 18, 24, 25, ¶0116, 0119). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to maximize the volume of parallel slats of a module that occlude light in an expanded mode so that the module can prevent radiative heat loss to a room. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
While Hoffman does not specifically teach a compaction ratio for the module, a skilled artisan would understand that optimizing the volume of slats for those purposes necessarily results in a calculable volume compaction ratio.
Regarding claims 37-39, Moslehi teaches the limitations of claim 1. Moslehi does not disclose the claimed collapsible mechanical connector. Hoffman teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use the collapsible mechanical connector of that invention to simultaneously collect electricity from and communicate with slats (¶0129). Hoffman’s collapsible mechanical connector is attached to an analogous plurality of parallel slat units (Fig. 21) and has a first part (including 690 closer to right side of Fig. 21 and 722 shown in Fig. 26) and a second part (unlabeled element clearly similar to 690 closer to left side of Fig. 21 and corresponding 722 of Fig. 26), the first part connecting one edge of all slat units, and the second part connecting the opposite edge of the parallel slat units, so that all parallel slat units are structurally and electrically connected (¶0120-0125). Hoffman’s mechanical connector allows the module structure of that invention to be repeatedly retracted and expanded; therefore a skilled artisan would understand the collapsible mechanical connector of modified-Moslehi to be capable of rapidly retracting and expanding.
Per claim 38, modified-Moslehi teaches the limitations of claim 37. The first part and the second part of the collapsible mechanical connector comprises foldable sheets or frames (690).
Per claim 39, modified-Moslehi teaches the limitations of claim 37. The first part and the second part of the collapsible mechanical connector comprise hinged connectors (690) that pivot around the hinges (Fig. 21, inset of Fig. 26).

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi as applied to claim 1 above, and further in view of US PGPub 2009/0218887 to Ledenev.
Regarding claim 52, Moslehi teaches the limitations of claim 1. Moslehi teaches that each maximizing integrated circuit is a MPPT integrated circuit (Ibid.), but does not teach that the circuit is a multi-modal MPPT integrated circuit. Ledenev teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a MPPT integrated circuit to be multi-modal so that the circuit may operate using different modes of conversion.

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi, and further in view of US PGPub 2017/0359016 to Kim.
Regarding claim 58, the claim recites a “smart power slat (SPS)” unit. The use of “smart power”, based on the instant disclosure, seems to be a reference to a trademark (see paragraph [066] of the instant specification), and does not imply that the slat comprises structure in addition to that which is claimed. 
Moslehi teaches an electric power supply comprising
a portable solar photovoltaic (PV) electricity generator module (¶0028 recites that the module of that invention may be installed in existing buildings and structures; therefore these modules are necessarily able to be moved from outside or away from its location of use to inside or toward its location of use) comprising
a plurality of parallel slat units 20 or 30 (Figs. 2 or 3, respectively; ¶0036, 0037), each slat unit comprising
a plurality of coplanar solar cells (each unit 12, 42, or 52 of Figs. 1A, 5, 6 is or includes a solar cell which is coplanar with its neighboring unit; ¶0033, 0044, 0045) having electrical cuts (each cell comprises “isled” sub-cells shown in Figs. 23, 24, that each have cuts that produce a current reduction factor; ¶0071, 0072, 0075, 0076) electrically connected together based on a specified cell interconnection design (exemplary designs shown in Fig. 24; also see Figs. 11-14, ¶0049-0051) and at least one power maximizing integrated circuit collecting electricity generated by the plurality of solar cells (¶0053 recites that a MPPT power optimizer is connected with N solar cells in series or parallel in some embodiments, ¶0057, 0058 recite a central or remote MPPT power optimizer; ¶0056 recites that such a power optimizer is formed as an integrated circuit)
wherein the plurality of parallel slat units are mechanically connected (by vertical elements of Figs. 2) such that the slat units can be retracted for volume compaction of the module and can be expanded for increasing PV electricity generation by the module (¶0003-0005 describe how such modules are able to be configured in a lower volume less able to generate PV electricity by stacking slats or a higher volume such as shown in Figs. 2A to generate PV electricity).
In an embodiment shown in Figs. 23, 24, the plurality of power maximizing integrated circuits operate cooperatively to deliver electricity to slat output electrical leads (¶0075, 0076). Further, in the embodiment of Fig. 14, the slat output electrical leads are connected to an electrical element (“DC-TO-AC INVERTER UNIT”), which includes a maximum-power-point-tracking (MPPT) power optimizer that receives electricity from the power maximizing integrated circuits from each of the parallel slats and generates aggregated power (¶0051-0054, 0057). The electrical output of the electrical element is connected to the module’s output leads capable of delivering electricity to a load (¶0051: “DC-to-AC inverter unit providing AC output for direct connection to an AC load such as an AC power line or wall plug (e.g., inverter AC output 110V/60 Hz).”). 
Moslehi teaches that the module delivers AC electric power outlet to an AC consumption load after being conditioned by the electrical element (¶0048). While Moslehi does not teach that the power supply comprises an electricity storage device, Kim teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an electricity storage device (“BATTERY” of Fig. 6) connected to an MPPT power optimizer, so that the electric storage device can receive at least a portion of the aggregated power (¶0008, 0047).
It is expected that the output leads of modified-Moslehi are capable of delivering uninterrupted electricity to a load connected to the electric power supply, as the combination of references renders the claimed structure obvious. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726